Order entered November 15, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01551-CV

             WARREN CHEN AND DYNACOLOR, INC., Appellants

                                      V.

  RAZBERI TECHNOLOGIES, INC., THOMAS J. GALVIN, LIVEOAK
   VENTURES PARTNERS 1A, L.P., KENNETH L. AND VIRGINIA T.
  BOYDA, AS TRUSTEES OF THE BOYDA FAMILY, ET AL., Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-16568

                                   ORDER

      Before the Court is appellants Warren Chen and DynaColor, Inc.’s

November 10, 2022 unopposed motion for an extension of time to file a motion for

rehearing. Appellants’ motion is GRANTED. Appellants’ motion for rehearing,

if any, shall file be filed by December 23, 2022. No further extensions will be

permitted.


                                           /s/   CRAIG SMITH
                                                 JUSTICE